WINCH, J.
Defendant in error having brought an action before a justice of the peace against plaintiff in error, to recover for necessaries, an order of attachment was issued and thereupon the defendant in said action moved to discharge the attachment. This motion being overruled an appeal was taken to the common pleas court where the motion was again overruled, to which ruling plaintiff in error excepted and brought the matter here on error.
But two reasons were urged at the hearing in this court, why the judgment of the common pleas court should be reversed.
First. That the order of attachment herein is void for want of due execution and return. That the return of the constable on the order of attachment is not according to law, is apparent, but the garnishee had actual notice and answered. We think this cures the informality in service.
Second. That the statutes under which the attachment proceeding was brought are unconstitutional, in making the mere fact that the claim on which judgment is sought is for necessaries a ground of attachment, and in such cases exempting only ninety per cent, of the debtor’s personal earnings, while in other *396cases all his earnings for the three months are exempt, if required for the support of the debtor’s family.
It is said that these provisions with regard to actions for necessaries create a favored class, tvho alone may take advantage of the statute, namely, those who furnish necessaries.
We do not think so. The legislature has seen fit to define certain rights and remedies in a certain class of cases; it has not created classes of persons upon whom the laws operate without uniformity.
Believing such legislation is not inhibited by the Constitution, the judgment is affirmed.
Hale and Marvin, JJ., concur.